Citation Nr: 1447385	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  09-48 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for arthritis, residual right knee injury, status post surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from November 1968 to April 1969, with periods of active and inactive duty for training with the Air National Guard from October 1968 to December 1988.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in which the RO granted service connection for arthritis, residual right knee injury, status post surgery, and awarded an initial noncompensable disability rating.  In an October 2008 rating decision, the RO granted a higher initial rating of 10 percent, effective as of the date of claim.  The Board remanded the Veteran's case most recently in November 2013 for further evidentiary development and adjudication.  

As the appeal of the Veteran's claim for an initial rating in excess of 10 percent for arthritis, residual right knee injury, status post surgery, emanates from his disagreement with the initial rating assigned following the grant of service connection, the Board has characterized the claim as for a higher initial rating in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The issue of entitlement to service connection for a sensory neuropathy of the distal branch of the right femoral nerve has been raised by the record (see June 2012 VA examination), but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this issue, and it is thus again referred to the AOJ for appropriate action.  


REMAND

The Board finds that further development is necessary before a decision can be reached on the merits of the Veteran's claim for entitlement to an initial rating in excess of 10 percent for his service-connected arthritis, residual right knee injury, status post surgery.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the law and regulations define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The record reflects that the Veteran underwent VA examination in June 2012 to assess the current severity of his right knee disorder.  Report of that examination reflects that the Veteran complained of pain in the right knee, as well as some restriction of his range of motion.  He reported using over-the-counter pain medication and stated that he wrapped the knee in a blanket to "help out" with the pain.  The examiner stated that he experienced buckling of the knee on occasion and had to be careful not to spend too much time on the knee.  He stated that he continued to work but had to do much of his work sitting down.  The examiner noted that the Veteran reported no locking or giving way of the knee, but reported that he had pain in the knee to the point where he could not bear having anything lean on the joint or put pressure on it.  He also reported that he experienced flare-ups in the knee with cold or rainy weather that increased the pain and aching in the right knee.  Range-of-motion testing revealed flexion to 60 degrees, with pain beginning at 50 degrees, and extension to 0 degrees without pain.  Repetitive motion was noted to cause weakness, fatigability, incoordination, and pain, although no additional limits on range of motion were noted.  Tenderness to palpation to the knee was noted, although motor strength and muscle testing were normal, and no subluxation or dislocation of the knee joint was noted.  

Pursuant to the Veteran's contention that the June 2012 VA examination did not sufficiently consider his flare-ups of knee symptomatology during the winter months, the Board remanded the Veteran's claim in November 2013 with specific instructions for the agency of original jurisdiction (AOJ) to schedule a new VA examination during the winter months, to provide the Veteran, as much as practicable, with an examination occurring during an active phase or flare-up.  In an attempt to satisfy this directive, the AOJ scheduled the Veteran for an additional VA examination, which was conducted in April 2014.  At that time, the examiner diagnosed the Veteran with internal derangement of the right knee, which caused pain that the Veteran reported was constant and "exacerbated by weather."  Range-of-motion testing revealed flexion to 100 degrees and extension to 0 degrees without pain.  Repetitive motion was noted to cause weakness, fatigability, swelling, and pain, and although the examiner noted some additional limits on range of motion, no specific limitations were noted.  Tenderness to palpation to the knee was noted, although motor strength and muscle testing were normal.  The examiner noted medial-lateral instability of the knee and joint pain secondary to the meniscectomy.  The examiner found that the Veteran was unable to perform the duties of his previous job due to his right knee disorder and was compelled to find different work.  The examiner also stated that during flare-ups, the Veteran experienced a loss of range of motion of "approximately twenty degrees right," but no indication was made that the examiner actually examined the Veteran during a flare-up or whether the limitation was in flexion or extension.  In a June 2014 addendum opinion, a second examiner opined that the additional loss of range of motion is "approximately 20 degrees flexion and extension, right knee - moderate."  However, there is again no indication that this second examiner actually examined the Veteran in person, either during a period of flare-up or otherwise.

The Veteran has stated on multiple occasions, including in his December 2009 VA Form 9, that he experiences flare-ups that increase his right knee pain and other symptomatology to the point that he sometimes has to leave work due to the "severe pain."  In addition, the Veteran's representative, in a September 2014 informal hearing presentation, reiterated that the June 2012 and April 2014 VA examiners did not address the increase in severity of the Veteran's right knee symptomatology when he experiences flare-ups.  The Board agrees.

The Board notes that where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  In this case, the Board notes that the examiners properly conducted an evaluation of the Veteran's physical condition at the time of the June 2012 and April 2014 VA examinations but looks in particular to statements made by the Veteran, via his representative, in the August 2013 and September 2014 informal hearing presentations, in which he contended that his right knee should be examined during an active stage, or flare-up, of symptomatology.  In fact, the Board made this point in the November 2013 remand, directing at that time that the required VA examination be scheduled during winter months, to allow for consideration of the Veteran's claimed flare-ups during cold weather.  This, however, was not done.  The Board thus finds that in light of the above, another VA examination is needed to provide current findings with respect to the Veteran's service-connected arthritis, residual right knee injury, status post surgery.  In sum, a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's disability.  See 38 U.S.C.A. § 5103A.

Specifically, the VA medical examiner must conduct range-of-motion testing of the Veteran's right knee, addressing the DeLuca requirements, including specific findings pertaining to loss of range of motion in the Veteran's right knee due to repetitive motion.  The examiner must identify, in the context of these findings, at what point pain begins in each range of motion and must discuss the presence and extent of the Veteran's current functional impairment due to his service-connected right knee disability.  

The Board notes that the Veteran's right knee disorder may have active and inactive stages.  It is essential to attempt to schedule the Veteran for an examination of his right knee disorder during an active stage.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  In his December 2009 VA Form 9, the Veteran testified that his right knee disorder is worse with weather changes, including rainy weather.  It would likely be difficult to schedule an examination in advance of these circumstances.  However, the Veteran also stated that flare-ups usually occur during cold weather.  Thus, as was requested in the November 2013 remand, the VA examination must be conducted during the winter months.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for a VA examination during an active stage, if possible.  In specific terms, the examination must be scheduled during the winter months.  (If this is not found to be possible, the AOJ must provide a full accounting as to why.)  The Veteran must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2013).  

Orthopedic examination-The examiner must report range of flexion and extension in the right knee (in degrees).  Clinical findings must also include whether, during the examination, there is objective evidence of pain on motion (if pain on motion is present, the examiner must indicate at which point pain begins), weakness, excess fatigability, and/or incoordination associated with the right knee; and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use of the right knee.  The examiner must express such functional losses in terms of additional degrees of limited motion (beyond that shown clinically).  The examiner must specifically discuss the increase in the level of severity of symptomatology the Veteran experiences during a flare-up of his right knee disorder.

Note:  To properly evaluate any functional loss due to pain, C&P examiners, as per C&P Service policy, should at the very least undertake repetitive testing (to include at least three repetitions) of the range of motion of the right knee, if feasible.  See VA Fast Letter 06-25 (November 29, 2006).

The entire claims file, including a copy of this remand, must be made available to and reviewed by each examiner designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

2.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



